Citation Nr: 1135595	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant and C. S.

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to January 1981.  He died in April 2008.  The Appellant is the Veteran's sister and next of kin.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA, including at a non-VA facility. 38 C.F.R. § 3.1600(c). 

Properly hospitalized by VA means admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703, or admission (transfer) to a nursing home under the authority of 38 U.S.C. § 1720 for nursing home care at the expense of the United States. 





A review of the record shows that on March 25, 2008, the Veteran was transferred from the Temple VA Medical Center to the Scott & White Continuing Care Hospital.  On March 30, 2008, the Veteran was readmitted to the Temple VA.  On April 3, 2008, the Veteran was transferred back to Scott & White for long term acute care, where he died on April [redacted], 2008. 

The question is whether the Veteran died while "properly hospitalized" by VA, including at a non-VA facility under either 38 U.S.C.A. § 1703 or 38 U.S.C.A. § 1720. 

The record shows that the Temple VA administratively processed the initial transfer request in March 2008, but the record does not contain whether the transfer was authorized under either 38 U.S.C.A. § 1703 or 38 U.S.C.A. § 1720. 

As the evidence of record is insufficient to decide the claim, further development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Director's Office or the Patient Care Coordinator of the Temple VA for the administrative records and a response in writing of the statutory authority, if applicable, pertaining to the transfer of the Veteran from the Temple VA to Scott & White Continuing Care Hospital on March 25, 2008, and again on April 3, 2008.  







The records show that the initial transfer request on March 25, 2008, was handled by Temple Social Welfare Services.  And the request for transfer was acknowledged by the Veteran's pulmonologist (M. M. Nampoothiri, MD) and VA Drs. S.J. Skeen, W. B. Easton, and C. Housewright, and Patient Care Coordinator (A. K. Wilson, R.N.). 

If the records do not exist or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Appellant to authorize VA to obtain on her behalf the medical or other records, including any payment of services by VA, of the Scott & White Continuing Care Hospital for transfer of the Veteran from VA on March 25, 2008, and again on April 3, 2008.  

3.  On completion of the above, adjudicate the claim.  If benefit sough remains denied, then provide the Appellant and her representative a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


